UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Be ee x
UNITED STATES OF AMERICA,
Plaintiff, MEMORANDUM
-against- 18 Cr. 291 (VB)
MARIA ROLON,
Defendant.
wane enn n- ee eee eee ene nee a 4

TO: Vincent L. Briccetti, United States District Judge:

Please find attached a transcript of the August 12, 2019 plea allocution over which I
presided, setting forth my Report and Recommendation to you. Please let me know if I can be of
further assistance,

Dated: October 15, 2019
White Plains, New York

Respectfully Submitted,

Verdot 99 OO. PFI Coste Steg

JUDITH C. MeCARTHY °
United States Magistrate Judge

 

 
